Citation Nr: 1634021	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for acute and subacute peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Board remanded the claim for further development in November 2011 and January 2014.

In a November 2014 decision, the Board declined to grant the Veteran entitlement to service connection for acute and subacute peripheral neuropathy.  A September 2015 Court of Appeals for Veterans Claims (CAVC) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  

In December 2015, the Board once again remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The Veteran initially requested a Travel Board hearing, and it was scheduled in December 2010.  In October 2010, the Veteran submitted a request to cancel the scheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for acute and subacute peripheral neuropathy, to include as due to herbicide exposure.  In this case, a remand is necessary to ensure compliance with the Board's December 2015 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In December 2015, the Board remanded the claim to obtain a supplemental opinion regarding the nature and etiology of the Veteran's peripheral neuropathy.  In that remand, the Board expressly directed the examiner to:

...specifically address and comment on the private opinion already of record from Dr. J.S. in September 2008, who opined that it is highly likely that the Veteran's neuropathy problems are related to Agent Orange (herbicide) exposure.  (Emphasis in original).

In a January 2016 addendum opinion, a VA examiner determined that the Veteran's peripheral neuropathy was not related to herbicide exposure or otherwise etiologically related to service.  The examiner did not, however, address the September 2008 opinion from Dr. J.S.  As a result, a remand is needed to obtain an additional supplemental opinion that complies with the Board's December 2015 remand.

Further, in a January 2016 statement, the Veteran indicated that he had a March 2016 appointment with a specialist.  In an April 2016 statement, the Veteran indicated that neuropathy was initially diagnosed during a work physical in the 1970's.  Neither of these records is part of the claims file.  On remand, the AOJ should attempt to obtain these records, and obtain any outstanding, relevant, VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any treatment records from the Veteran's March 2016 appointment with a specialist; and records of his work physical from the 1970's.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner concerning the Veteran's acute and subacute peripheral neuropathy, to include as due to herbicide exposure.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
	
Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed acute and subacute peripheral neuropathy is etiologically related to his periods of active service, to include as due to his herbicide exposure.  

In rendering this opinion, the health care provider should assume that the Veteran was exposed to herbicides in service, and address the significance, if any, of the in-service event to his current subacute peripheral neuropathy.

The health care provider should specifically address and comment on the private opinion already of record from Dr. J.S. in September 2008, who opined that it is highly likely that the Veteran's neuropathy problems are related to Agent Orange (herbicide) exposure.  

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




